DETAILED ACTION
Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding claim 3, in line 4, “said ring” lacks antecedent basis and should be “said at least one external fixator”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which claims 2-16 depend it is unclear how the markers can both be placed on the platform and be at positions spaced apart from said platform. For the purpose of examination, it is assumed the markers are placed on the platform and at positions spaced apart along said platform.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7, 8, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0201212 (Haskell) in view of U.S. Patent Application Publication No. 2010/0087819 (Mullaney).
Regarding claims 1-3, Haskell discloses a method for adjusting the relative placement of two external fixator platforms each supporting a different bone fragment, comprising: placing on at least one external fixator platform (ring, see paragraph [0167]) a position marker (540); using a computer (100, computer system, see Fig. 1) and extracting data (see paragraph [0222], e.g.) from at least two x-rays (see paragraphs [0005], [0084], and [0223]) or other orthopedically significant images of said at least one external fixator platform; creating with the computer a representation of the x-rays or images on a computer screen (see paragraphs [0084], [0109], [0122], [0150], [0154], [0166], [0178], and [0222]); calculating with the computer an adjustment to the relative placement of the at least one external fixator platform (see paragraphs [0198]-[0223] and Fig. 37A, e.g.), and displaying on said computer screen data pertaining to the adjustment (see paragraphs [0198]-[0223] and Fig. 37A, e.g.).
Haskell fails to disclose placing three position markers on the at least one external fixator platform and supporting each position marker at different positions spaced apart from said at least one external platform (claim 1), wherein said three position markers are ball shaped (claim 2), wherein each of said ball shaped position markers includes a ball-shape at the end of a shaft wherein said shaft is affixed within at  ball shaped (see paragraphs [0040] and [0056]-[0058]), wherein each of said ball shaped position markers includes a ball-shape (38) at the end of a shaft (30) wherein said shaft is affixed within at least one strut (16) associated with said ring.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Haskell to include three ball shaped position markers as suggested by Mullaney in order to facilitate determining the location of external fixation equipment in x-ray images, as well as determining scaling and distortion correction (see Mullaney, paragraphs [0056]-[0058]) and because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 5, Haskell discloses wherein said creating includes a Cartesian representation of two external fixator platforms (see paragraphs [0007], [0010], [0106], and [0222], e.g.).
claim 7, Haskell discloses further comprising inscribing lines (lines, see paragraph [0087]) on said computer screen to align one or more position markers (see paragraphs [0087], [0089], [0108], and [0112], e.g.).
Regarding claim 4, Haskell discloses wherein said step of inscribing is conducted with a mouse drawn across said computer screen (see paragraphs [0087] and [0090]).
Regarding claim 8, Haskell suggests wherein a line inscribed between two of the position markers defines the slope of the platform (see paragraph [0108] and [0167]).
Regarding claim 10, Mullaney suggests which further comprises spacing said position markers (38) equidistantly from a surface of said at least one fixator platform (pairs of markers 38 are spaced equidistantly around the at least one fixator platform, see Fig. 1).
Regarding claim 11, Mullaney suggests wherein said at least one external fixator platform is located proximally (ring 12, see Fig. 1) and which further comprises placing said position markers (38) on the proximal side of said at least one external fixator platform (see Fig 1; markers 38 that are part of joint 18 are on a side of ring 12 facing ring 14; the claim does not define what the external fixator platform is located proximally relative to or what side of the external fixator platform that the position markers are located on is proximal to).
Regarding claim 12, Mullaney suggests wherein said at least one external fixator platform is located distally (ring 12, see Fig. 1) and which further comprises placing said position markers (38) on the distal side of said at least one external fixator platform (see 
Regarding claim 13, Haskell discloses wherein said at least one external fixator platform is ring-shaped (see paragraph [0167]).
Regaring claim 14, Mullaney suggests wherein said at least one external fixator platform is a ring (14, e.g.) and two of the position markers (38) fall on the same diameter of the ring (markers 38 fall on the same diameter of ring 14, see Fig. 1).
Regarding claim 16, Haskell (see paragraph [0007]) and Mullaney (see Fig. 1) suggest wherein said external fixator platforms (Mullaney 12/14) are part of a Stewart Platform in which one external fixator platform is connected to the other external fixator platform with three pairs of adjustable length struts (see 3 pairs of adjustable length struts 16 in Fig 1 of Mullaney).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Haskell in view of Mullaney to utilize a Stewart platform in order to allow for six degrees of freedom and the ability to treat many types of deformities (see Haskell, paragraph [0007]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haskell in view of Mullaney, and further in view of U.S. Patent Application Publication No. 2002/0010465 (Koo).
Regarding claim 6, Haskell in view of Mullaney fails to suggest wherein said struts are fitted with one or more motors for relative adjustment as governed by said .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haskell in view of Mullaney, and further in view of U.S. Patent Application Publication No. 2013/0215114 (Cherkashin).
Regarding claim 9, Haskell and Mullaney fail to suggest wherein said position markers extend perpendicularly to a surface of said at least one fixator platform.  However, Cherkashin discloses a method modeling an external fixation system in 3D space (see Abstract) wherein the method includes extending position markers (650/708) perpendicular to a surface of an external fixator platform (632/702).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Haskell and Mullaney to have markers extend perpendicularly to a surface of the fixator platform as suggested by Cherkashin as such .    
Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive.  Applicant argues on page 11 of the Remarks that Mullaney does not suggest placement of separable position markers on the at least one external fixator problem because of the balls 38 are shown to be an integral part of joint 18 at the end of a strut 16, and thus, does not disclose separable position markers.  However, claim 1 does not state that the position markers must be separable from the strut or a joint between the strut and the platform.  Rather, the markers are just required to be “separable”, which the examiner understands to mean that the markers must be separable in some way, which in this case, includes being separable from each other.  As the markers 38 are not integral to each other and are separable from each other, the claim reads on the cited prior art.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773